 Case: 3:19-cr-00137-WHR Doc #: 338 Filed: 07/13/20 Page: 1 of 1 PAGEID #: 1599


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA                      : CASE NO. 3:19cr137(9)

        Plaintiff,                             :
                                                   JUDGE WALTER H. RICE
 vs.                                           :

 JUJUAN HANSBRO                                :

        Defendant.                             :


        ENTRY ALLOWING ATTORNEY VISIT BETWEEN RICHARD MAYHALL
                     AND INMATE, JUJUAN HANSBRO


       This Court, upon oral motion of newly appointed counsel for defendant (previous counsel,

William Cass, has withdrawn), requests that the Montgomery County Jail allow Richard Mayhall

to consult with inmate, Jujuan Hansbro.



                                                               (tp - per Judge Rice authorization after his review)
 July 10, 2020
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
United States Marshal
Montgomery County Jail
